                           UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION - DETROIT

In re:                                                      Case No. 17-45982-TJT
         Cynthia Morgan

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tammy L. Terry, chapter 13 trustee, submits the following Final Report and Account of
the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 04/20/2017.

         2) The plan was confirmed on 08/09/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was converted on 11/07/2018.

         6) Number of months from filing to last payment: 14.

         7) Number of months case was pending: 19.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $4,144.84.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)



   17-45982-tjt      Doc 69     Filed 11/16/18      Entered 11/16/18 06:11:47         Page 1 of 3
Receipts:

         Total paid by or on behalf of the debtor                   $8,989.36
         Less amount refunded to debtor                                 $0.00

NET RECEIPTS:                                                                                           $8,989.36


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                      $3,835.59
    Court Costs                                                                    $0.00
    Trustee Expenses & Compensation                                              $719.28
    Other                                                                          $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                       $4,554.87

Attorney fees paid and disclosed by debtor:                       $100.00


Scheduled Creditors:
Creditor                                            Claim         Claim            Claim        Principal      Int.
Name                                      Class   Scheduled      Asserted         Allowed         Paid         Paid
AUTO OWNERS INSURANCE COMPAN Unsecured                     NA           0.00           296.24           0.00       0.00
Beaumont                              Unsecured         452.00           NA               NA            0.00       0.00
Capital One Auto                      Unsecured     19,004.00            NA               NA            0.00       0.00
Capital One Auto                      Unsecured      1,300.00            NA               NA            0.00       0.00
Capital One Auto Finance, AIS PORTFOL Secured              NA     19,446.40        19,446.40       3,548.90     885.59
Citizens Bank                         Unsecured         480.00           NA               NA            0.00       0.00
CONSUMERS ENERGY COMPANY              Unsecured            NA           0.00           222.81           0.00       0.00
INTERNAL REVENUE SERVICE              Priority             NA     10,753.32        10,732.29            0.00       0.00
INTERNAL REVENUE SERVICE              Unsecured            NA     10,850.22        10,850.22            0.00       0.00
JD RECEIVABLES LLC                    Unsecured            NA           0.00           134.32           0.00       0.00
MICHIGAN DEPARTMENT OF TREASU Priority                     NA       5,953.08         1,551.08           0.00       0.00
MICHIGAN DEPARTMENT OF TREASU Unsecured                    NA         161.72           161.72           0.00       0.00
NATIONAL CREDIT ADJUSTERS             Unsecured            NA           0.00           428.85           0.00       0.00
NCB MANAGEMENT SERVICES INC Unsecured                      NA           0.00           221.77           0.00       0.00
Russell Collection                    Unsecured            NA           0.00           107.69           0.00       0.00
Village Square Apartments             Secured              NA            NA               NA            0.00       0.00
Wakefield & Assoc.                    Unsecured         291.00           NA               NA            0.00       0.00
Why Not Lease It LLC                  Unsecured      1,300.00            NA               NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)



   17-45982-tjt        Doc 69        Filed 11/16/18      Entered 11/16/18 06:11:47                 Page 2 of 3
 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                                $0.00              $0.00             $0.00
       All Other Secured                                 $19,446.40          $3,548.90           $885.59
 TOTAL SECURED:                                          $19,446.40          $3,548.90           $885.59

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00                $0.00            $0.00
        Domestic Support Ongoing                              $0.00                $0.00            $0.00
        All Other Priority                               $12,283.37                $0.00            $0.00
 TOTAL PRIORITY:                                         $12,283.37                $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $12,423.62                $0.00            $0.00


Disbursements:

         Expenses of Administration                             $4,554.87
         Disbursements to Creditors                             $4,434.49

TOTAL DISBURSEMENTS :                                                                        $8,989.36


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 11/16/2018                             By:/s/ Tammy L. Terry
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)



   17-45982-tjt      Doc 69      Filed 11/16/18      Entered 11/16/18 06:11:47             Page 3 of 3
